Title: From Abigail Smith Adams to Harriet Welsh, 6 August 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy August 6th 1815
				
				My Eyes have been very troublesome the week past, So that I have not used my pen. I thank you for Carolines Letter, was rejoiced to find She got along so well. the next day was voilently hot, untill the cloud arose in a tempest in Salem in a fine refreshing showr in Boston, but to us barren clouds without water. we have had only a Slight Sprinkle. the heavens are as Brass the Earth powder and dust. This day it is cold for the Season, nothing of the Dog Star. I think of you Solitary, and wish you were with us—I know your Books afford you entertainment. use them while you can, and memory is retentive. time may come, when what you read, will Scarcly leave a trace behind.I think Caroline may Stop a day or two at N york. from thence I hope to hear from her. I think you for the Letters of last Evening, and for your intimation respecting the Seal. the impression Showed that it had been opend. I broke it with great eagerness, when behold, St Petersbugh Janry 2 & Febry 17th 1814 presented themselves to my Eyes. I threw down the Letters much  mortified, and for some time could not read them. after some reflection, I commenced. could they have been received any reasonable time after being written, they would have been Jewels, as nothing which he writes can ever be uninteresting. they Serve as a continuation of the History of Events—within his own time and knowledge The Gallen and Neptune, when they arrive will bring me I trust more recent intellegence. I hear there are Letters from mr Everet, in which he writes that he had seen mr Adams—My Letter from John was written before Caroline reachd N york. it inclosed a coppy of one to his Father from mr Rush, similar to that written to me. he Says that he had written to his uncle upon the Subject Some time ago.Send my Love to mrs Bailey when you write to her and to your Mother. Susan mentions a Lady by the Name of mrs Fowl, who would like to visit Quincy with you. She claims a relationship, by my grandmother I presume—I Should be very happy to See her any day when you can accompany her. it is only getting for me a few pigions, or pr chickins or Mackrel and you need never be diffident about comeing up to dine—you know we cannot always command just what we wish—well I beleive Bona is quite done over, teeth and claws all drawn so that if he should take a trip to America, I do not beleive he would Gut us all up—it would be a Novel winding up, if after so many battles, and so many hair breadth Scapes, he Should lay his Bones in America, the only free country now in Being—poor suffering France, what will the Allied powers do with her now, put the Bourbones upon the Throne again? will France be quiet with them? only from necessity—yet they must be reinstated—Let me hear from you often / yours in Love and affection.
				
					A A
				
				
			